IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RANDALL JENNETTE,                         :   No. 764 MAL 2019
                                          :
                   Petitioner             :
                                          :   Petition for Allowance of Appeal
                                          :   from the Order of the
             v.                           :   Commonwealth Court
                                          :
                                          :
COMMONWEALTH OF PA, STATE                 :
TREASURER,                                :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 5th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.